UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: October 31 Date of reporting period: June 30, 2007 Item 1.Proxy Voting Record. Name of Fund: Edgar Lomax Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker AT&T Inc 07/21/06 00206R102 T Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Approve Merger Agreement M Company Name Meeting Date CUSIP Ticker HCA, Inc. 11/16/06 404119109 HCA Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Approve Merger Agreement M For For 2 Adjourn Meeting M Company Name Meeting Date CUSIP Ticker Morgan Stanley 04/10/07 617446448 MS Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Roy J. Bostock M For For 2 Elect Director Erskine B. Bowles M For For 3 Elect Director Howard J. Davies M For For 4 Elect Director C. Robert Kidder M For For 5 Elect Director John J. Mack M For For 6 Elect Director Donald T. Nicolaisen M For For 7 Elect Director Charles H. Noski M For For 8 Elect Director Hutham S. Olayan M For For 9 Elect Director Charles E. Phillips, Jr. M For For 10 Elect Director Griffith Sexton M For For 11 Elect Director Laura D. Tyson M Against For 12 Elect Director Klaus Zumwinkel M For For 13 Ratify Auditors M Against For 14 Approve Omnibus Stock Plan M For Against 15 Amend Vote Requirements to Amend Articles/Bylaws/Charter S For Against 16 Approve Report of the Compensation Committee S Company Name Meeting Date CUSIP Ticker The Goldman Sachs Group, Inc. 04/11/07 38141G104 GS Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Lloyd C. Blankfein M For For 2 Elect Director Lord Browne of Madingley M For For 3 Elect Director John H. Bryan M For For 4 Elect Director Gary D. Cohn M For For 5 Elect Director Claes Dahlback M For For 6 Elect Director Stephen Friedman M For For 7 Elect Director William W. George M For For 8 Elect Director Rajat K. Gupta M For For 9 Elect Director James A. Johnson M For For 10 Elect Director Lois D. Juliber M For For 11 Elect Director Edward M. Liddy M For For 12 Elect Director Ruth J. Simmons M For For 13 Elect Director Jon Winkelried M For For 14 Ratify Auditors M Against Against 15 Report on Charitable Contributions S Against Against 16 Sustainability Report S Against Against 17 Prohibit Executive Stock-Based Awards S Company Name Meeting Date CUSIP Ticker Lehman Brothers Holdings Inc. 04/12/07 524908100 LEH Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Michael L. Ainslie M For For 2 Elect Director John F. Akers M For For 3 Elect Director Roger S. Berlind M For For 4 Elect Director Thomas H. Cruikshank M For For 5 Elect Director Marsha Johnson Evans M For For 6 Elect Director Richard S. Fuld, Jr. M For For 7 Elect Director Christopher Gent M For For 8 Elect Director Roland A. Hernandez M For For 9 Elect Director Henry Kaufman M For For 10 Elect Director John D. Macomber M For For 11 Ratify Auditors M Against For 12 Amend Omnibus Stock Plan M Against Against 13 Publish Political Contributions S Company Name Meeting Date CUSIP Ticker Citigroup Inc. 04/17/07 172967101 C Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director C. Michael Armstrong M For For 2 Elect Director Alain J.P. Belda M For For 3 Elect Director George David M For For 4 Elect Director Kenneth T. Derr M For For 5 Elect Director John M. Deutch M For For 6 Elect Director Roberto Hernandez Ramirez M For For 7 Elect Director Klaus Kleinfeld M For For 8 Elect Director Andrew N. Liveris M For For 9 Elect Director Anne Mulcahy M For For 10 Elect Director Richard D. Parsons M For For 11 Elect Director Charles Prince M For For 12 Elect Director Judith Rodin M For For 13 Elect Director Robert E. Rubin M For For 14 Elect Director Franklin A. Thomas M For For 15 Ratify Auditors M Against Against 16 Report on Government Service of Employees S For Against 17 Report on Political Contributions S Against Against 18 Report on Charitable Contributions S For Against 19 Approve Report of the Compensation Committee S Against Against 20 Report on Pay Disparity S Against Against 21 Separate Chairman and CEO Positions S Against Against 22 Stock Retention/Holding Period S For Against 23 Restore or Provide for Cumulative Voting S For Against 24 Amend Bylaws to Permit Shareholders to Call Special Meetings S Company Name Meeting Date CUSIP Ticker The Black & Decker Corp. 04/19/07 091797100 BDK Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Nolan D. Archibald M For For 1.2 Elect Director Norman R. Augustine M For For 1.3 Elect Director Barbara L. Bowles M For For 1.4 Elect Director George W. Buckley M For For 1.5 Elect Director M. Anthony Burns M For For 1.6 Elect Director Kim B. Clark M For For 1.7 Elect Director Manuel A. Fernandez M For For 1.8 Elect Director Benjamin H. Griswold, IV M For For 1.9 Elect Director Anthony Luiso M For For 1.10 Elect Director Robert L. Ryan M For For 1.11 Elect Director Mark H. Willes M For For 2 Ratify Auditors M For Against 3 Pay For Superior Performance S Company Name Meeting Date CUSIP Ticker Regions Financial Corp. 04/19/07 7591EP100 RF Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Samuel W. Bartholomew, Jr. M For For 2 Elect Director Susan W. Matlock M For For 3 Elect Director Jackson W. Moore M For For 4 Elect Director Allen B. Morgan, Jr. M For For 5 Elect Director John R. Roberts M For For 6 Elect Director Lee J. Styslinger, III M For For 7 Ratify Auditors M For For 8 Declassify the Board of Directors M Company Name Meeting Date CUSIP Ticker Alcoa Inc. 04/20/07 013817101 AA Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Alain J.P. Belda M For For 1.2 Elect Director Carlos Ghosn M For For 1.3 Elect Director Henry B. Schacht M For For 1.4 Elect Director Franklin A. Thomas M For For 2 Ratify Auditor M Company Name Meeting Date CUSIP Ticker Honeywell International, Inc. 04/23/07 438516106 HON Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Gordon M. Bethune M For For 2 Elect Director Jaime Chico Pardo M For For 3 Elect Director David M. Cote M For For 4 Elect Director D. Scott Davis M For For 5 Elect Director Linnet F. Deily M For For 6 Elect Director Clive R. Hollick M For For 7 Elect Director James J. Howard M For For 8 Elect Director Ivan G. Seidenberg M For For 9 Elect Director Bradley T. Sheares M For For 10 Elect Director Eric K. Shinseki M For For 11 Elect Director John R. Stafford M For For 12 Elect Director Michael W. Wright M For For 13 Ratify Auditors M For For 14 Approve Nonqualified Employee Stock Purchase Plan M Against Against 15 Claw-back of Payments under Restatements S For Against 16 Performance-Based and/or Time-Based Equity Awards S For Against 17 Amend Articles/Bylaws/Charter Call Special Meetings S Against Against 18 Remove Six Sigma Terminology S Company Name Meeting Date CUSIP Ticker Merck & Co., Inc. 04/24/07 589331107 MRK Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Richard T. Clark M For For 1.2 Elect Director Johnnetta B. Cole, Ph.D. M For For 1.3 Elect Director William B. Harrison, Jr. M For For 1.4 Elect Director William N. Kelley, M.D. M For For 1.5 Elect Director Rochelle B. Lazarus M For For 1.6 Elect Director Thomas E. Shenk, Ph.D. M For For 1.7 Elect Director Anne M. Tatlock M For For 1.8 Elect Director Samuel O. Thier, M.D. M For For 1.9 Elect Director Wendell P. Weeks M For For 1.10 Elect Director Peter C. Wendell M For For 2 Ratify Auditors M For For 3 Reduce Supermajority Vote Requirement M For For 4 Reduce Supermajority Vote Requirement M For For 5 Establish Range For Board Size M For For 6 Replace Cumulative Voting to Majority Vote Standard for the Election of Directors M Against Against 7 Publish Political Contributions S For Against 8 Advisory Vote to Ratify Named Executive Officers' Compensation S Company Name Meeting Date CUSIP Ticker International Business Machines Corp. 04/24/07 459200101 IBM Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Cathleen Black M For For 1.2 Elect Director Kenneth I. Chenault M For For 1.3 Elect Director Juergen Dormann M For For 1.4 Elect Director Michael L. Eskew M For For 1.5 Elect Director Shirley Ann Jackson M For For 1.6 Elect Director Minoru Makihara M For For 1.7 Elect Director Lucio A. Noto M For For 1.8 Elect Director James W. Owens M For For 1.9 Elect Director Samuel J. Palmisano M For For 1.10 Elect Director Joan E. Spero M For For 1.11 Elect Director Sidney Taurel M For For 1.12 Elect Director Lorenzo H. Zambrano M For For 2 Ratify Auditors M For For 3 Reduce Supermajority Vote Requirement M For For 4 Reduce Supermajority Vote Requirement M For For 5 Reduce Supermajority Vote Requirement M For For 6 Reduce Supermajority Vote Requirement M For Against 7 Restore or Provide for Cumulative Voting S Against Against 8 Evaluate Age Discrimination in Retirement Plans S For Against 9 Review Executive Compensation S Against Against 10 Report on Outsourcing S For Against 11 Require a Majority Vote for the Election of Directors S Company Name Meeting Date CUSIP Ticker Wells Fargo & Company 04/24/07 949746101 WFC Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director John S. Chen M For For 1.2 Elect Director Lloyd H. Dean M For For 1.3 Elect Director Susan E. Engel M For For 1.4 Elect Director Enrique Hernandez, Jr. M For For 1.5 Elect Director Robert L. Joss M For For 1.6 Elect Director Richard M. Kovacevich M For For 1.7 Elect Director Richard D. McCormick M For For 1.8 Elect Director Cynthia H. Milligan M For For 1.9 Elect Director Nicholas G. Moore M For For 1.10 Elect Director Philip J. Quigley M For For 1.11 Elect Director Donald B. Rice M For For 1.12 Elect Director Judith M. Runstad M For For 1.13 Elect Director Stephen W. Sanger M For For 1.14 Elect Director Susan G. Swenson M For For 1.15 Elect Director John G. Stumpf M For For 1.16 Elect Director Michael W. Wright M For For 2 Ratify Auditors M Against Against 3 Separate Chairman and CEO Positions S For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation S For Against 5 Establish SERP Policy S Against Against 6 Report on Racial and Ethnic Disparities in Loan Pricing S For Against 7 Report on Emission Reduction Goals S Company Name Meeting Date CUSIP Ticker Bank of America Corp. 04/25/07 060505104 BAC Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director William Barnet, III M For For 2 Elect Director Frank P. Bramble, Sr. M For For 3 Elect Director John T. Collins M For For 4 Elect Director Gary L. Countryman M For For 5 Elect Director Tommy R. Franks M For For 6 Elect Director Charles K. Gifford M For For 7 Elect Director W. Steven Jones M For For 8 Elect Director Kenneth D. Lewis M For For 9 Elect Director Monica C. Lozano M For For 10 Elect Director Walter E. Massey M For For 11 Elect Director Thomas J. May M For For 12 Elect Director Patricia E. Mitchell M For For 13 Elect Director Thomas M. Ryan M For For 14 Elect Director O. Temple Sloan, Jr. M For For 15 Elect Director Meredith R. Spangler M For For 16 Elect Director Robert L. Tillman M For For 17 Elect Director Jackie M. Ward M For For 18 Ratify Auditors M Against Against 19 Prohibit Executive Stock-Based Awards S Against Against 20 Change Size of Board of Directors S Against Against 21 Separate Chairman and CEO Positions S Company Name Meeting Date CUSIP Ticker CIGNA Corp. 04/25/07 125509109 CI Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Robert H. Campbell M For For 2 Elect Director Isaiah Harris, Jr. M For For 3 Elect Director Jane E. Henney, M.D. M For For 4 Elect Director Donna F. Zarcone M For For 5 Ratify Auditors M For For 6 Amend Executive Incentive Bonus Plan M Company Name Meeting Date CUSIP Ticker Chevron Corporation 04/25/07 166764100 CVX Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Samuel H. Armacost M For For 2 Elect Director Linnet F. Deily M For For 3 Elect Director Robert E. Denham M For For 4 Elect Director Robert J. Eaton M For For 5 Elect Director Sam Ginn M For For 6 Elect Director Franklyn G. Jenifer M For For 7 Elect Director Sam Nunn M For For 8 Elect Director David J. O'Reilly M For For 9 Elect Director Donald B. Rice M For For 10 Elect Director Peter J. Robertson M For For 11 Elect Director Kevin W. Sharer M For For 12 Elect Director Charles R. Shoemate M For For 13 Elect Director Ronald D. Sugar M For For 14 Elect Director Carl Ware M For For 15 Ratify Auditors M For For 16 Reduce Supermajority Vote Requirement M For Against 17 Adopt Human Rights Policy S Against Against 18 Adopt Greenhouse Gas Emission Reduction Goals S Against Against 19 Adopt Animal Welfare Policy S Against Against 20 Separate Chairman and CEO Positions S Against Against 21 Approve/Amend Terms of Existing Poison Pill S Against Against 22 Report on Market Specific Environmental Laws S Company Name Meeting Date CUSIP Ticker E.I. Du Pont De Nemours & Co. 04/25/07 263534109 DD Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Richard H. Brown M For For 1.2 Elect Director Robert A. Brown M For For 1.3 Elect Director Bertrand P. Collomb M For For 1.4 Elect Director Curtis J. Crawford M For For 1.5 Elect Director John T. Dillon M For For 1.6 Elect Director Eleuthere I. du Pont M For For 1.7 Elect Director Charles O. Holliday, Jr. M For For 1.8 Elect Director Lois D. Juliber M For For 1.9 Elect Director Masahisa Naitoh M For For 1.10 Elect Director Sean O'Keefe M For For 1.11 Elect Director William K. Reilly M For For 2 Ratify Auditors M For For 3 Approve Omnibus Stock Plan M Against Against 4 Report on Genetically Modified Organisms S Against Against 5 Evaluate Community Impact of Plant Closures or Layoffs S For Against 6 Report on PFOA Compounds in DuPont Products S Against Against 7 Report on Lobbying Expenditures related to Environmental Pollution S Against Against 8 Prepare a Global Warming Report S Against Against 9 Report on Security of Chemical Facilities S Company Name Meeting Date CUSIP Ticker General Electric Co. 04/25/07 369604103 GE Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director James I. Cash, Jr. M For For 1.2 Elect Director William M. Castell M For For 1.3 Elect Director Ann M. Fudge M Withhold For 1.4 Elect Director Claudio X. Gonzalez M For For 1.5 Elect Director Susan Hockfield M For For 1.6 Elect Director Jerry R. Immelt M For For 1.7 Elect Director Andrea Jung M For For 1.8 Elect Director Alan G. Lafley M For For 1.9 Elect Director Robert W. Lane M For For 1.10 Elect Director Ralph S. Larsen M For For 1.11 Elect Director Rochelle B. Lazarus M For For 1.12 Elect Director Sam Nunn M For For 1.13 Elect Director Roger S. Penske M For For 1.14 Elect Director Robert J. Swieringa M For For 1.15 Elect Director Douglas A. Warner III M For For 1.16 Elect Director Robert C. Wright M For For 2 Ratify Auditors M For For 3 Adopt Majority Vote Standard in Director Elections M For For 4 Approve Omnibus Stock Plan M For For 5 Company-Specific-Approve Material Terms of Senior Officer Performance Goals M For Against 6 Provide for Cumulative Voting S Against Against 7 Company-Specific Adopt Policy on Overboarded Directors S Against Against 8 Company-Specific One Director from the Ranks of Retirees S Against Against 9 Separate Chairman and CEO Positions S For Against 10 Limit Dividend and Dividend Equivalent Payments to Executives S Against Against 11 Report on Charitable Contributions S Against Against 12 Report on Global Warming S Against Against 13 Adopt Ethical Criteria for Military Contracts S Against Against 14 Report on Pay Disparity S Company Name Meeting Date CUSIP Ticker Pfizer Inc. 04/26/07 717081103 PFE Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Dennis A. Ausiello M For For 1.2 Elect Director Michael S. Brown M For For 1.3 Elect Director M. Anthony Burns M For For 1.4 Elect Director Robert N. Burt M For For 1.5 Elect Director W. Don Cornwell M For For 1.6 Elect Director William H. Gray, III M For For 1.7 Elect Director Constance J. Horner M For For 1.8 Elect Director William R. Howell M For For 1.9 Elect Director Jeffrey B. Kindler M For For 1.10 Elect Director George A. Lorch M For For 1.11 Elect Director Dana G. Mead M For For 1.12 Elect Director William C. Steere, Jr. M For For 2 Ratify Auditors M For Against 3 Restore or Provide for Cumulative Voting S Against Against 4 Report on Animal Testing Policies S Against Against 5 Amend Animal Welfare Policy S Against Against 6 Require Director Nominee Qualifications S Company Name Meeting Date CUSIP Ticker Altria Group, Inc. 04/26/07 02209S103 MO Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Elizabeth E. Bailey M For For 1.2 Elect Director Harold Brown M For For 1.3 Elect Director Mathis Cabiallavetta M For For 1.4 Elect Director Louis C. Camilleri M For For 1.5 Elect Director J. Dudley Fishburn M For For 1.6 Elect Director Robert E. R. Huntley M For For 1.7 Elect Director Thomas W. Jones M For For 1.8 Elect Director George Munoz M For For 1.9 Elect Director Lucio A. Noto M For For 1.10 Elect Director John S. Reed M For For 1.11 Elect Director Stephen M. Wolf M For For 2 Ratify Auditors M For Against 3 Provide for Cumulative Voting S Against Against 4 Disclose Information on Secondhand Smoke S Against Against 5 Cease Add Campaigns Oriented to Prevent Youth Smoking S Against Against 6 Cease Production, Promotion, and Marketing of Tobacco Products S Against Against 7 Adopt Animal Welfare Policy S Company Name Meeting Date CUSIP Ticker Baker Hughes Incorporated 04/26/07 057224107 BHI Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Larry D. Brady M For For 1.2 Elect Director Clarence P. Cazalot, Jr. M For For 1.3 Elect Director Chad C. Deaton M For For 1.4 Elect Director Edward P. Djerejian M For For 1.5 Elect Director Anthony G. Fernandes M For For 1.6 Elect Director Claire W. Gargalli M For For 1.7 Elect Director Pierre H. Jungels M For For 1.8 Elect Director James A. Lash M For For 1.9 Elect Director James F. McCall M For For 1.10 Elect Director J. Larry Nichols M For For 1.11 Elect Director H. John Riley, Jr. M For For 1.12 Elect Director Charles L. Watson M For For 2 Ratify Auditors M For For 3 Reduce Supermajority Vote Requirement M Company Name Meeting Date CUSIP Ticker Merrill Lynch & Co., Inc. 04/27/07 590188108 MER Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director John D. Finnegan M For For 1.2 Elect Director Joseph W. Prueher M For For 1.3 Elect Director Ann N. Reese M For For 2 Ratify Auditors M For Against 3 Restore or Provide for Cumulative Voting S For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation S For Against 5 Performance-Based and/or Time-Based Equity Awards S Company Name Meeting Date CUSIP Ticker AT&T Inc 04/27/07 00206R102 T Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director William F. Aldinger III M For For 2 Elect Director Gilbert F. Amelio M For For 3 Elect Director Reuben V. Anderson M For For 4 Elect Director James H. Blanchard M For For 5 Elect Director August A. Busch III M For For 6 Elect Director James P. Kelly M For For 7 Elect Director Charles F. Knight M For For 8 Elect Director Jon C. Madonna M For For 9 Elect Director Lynn M. Martin M For For 10 Elect Director John B. McCoy M For For 11 Elect Director Mary S. Metz M For For 12 Elect Director Toni Rembe M For For 13 Elect Director Joyce M. Roche M For For 14 Elect Director Randall L. Stephenson M For For 15 Elect Director Laura D' Andrea Tyson M For For 16 Elect Director Patricia P. Upton M For For 17 Elect Director Edward E. Whitacre, Jr. M For For 18 Ratify Auditors M For For 19 Compensation Specific-Severance Payments to Executives M Against Against 20 Report on Political Contributions S For Against 21 Amend Articles/Bylaws/Charter - Call Special Meetings S For Against 22 Pay For Superior Performance S For Against 23 Advisory Vote to Ratify Named Executive Officers' Compensation S For Against 24 Establish SERP Policy S Company Name Meeting Date CUSIP Ticker General Dynamics Corp. 05/02/07 369550108 GD Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director Nicholas D. Chabraja M For For 2 Elect Director James S. Crown M For For 3 Elect Director William P. Fricks M For For 4 Elect Director Charles H. Goodman M For For 5 Elect Director Jay L. Johnson M For For 6 Elect Director George A. Joulwan M For For 7 Elect Director Paul G. Kaminski M For For 8 Elect Director John M. Keane M For For 9 Elect Director Deborah J. Lucas M For For 10 Elect Director Lester L. Lyles M For For 11 Elect Director Carl E. Mundy, Jr. M For For 12 Elect Director Robert Walmsley M For For 13 Ratify Auditors M For Against 14 Pay For Superior Performance S For Against 15 Performance-Based and/or Equity Based Awards S Company Name Meeting Date CUSIP Ticker Verizon Communications 05/03/07 92343V104 VZ Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director James R. Barker M For For 2 Elect Director Richard L. Carrion M For For 3 Elect Director M. Frances Keeth M For For 4 Elect Director Robert W. Lane M For For 5 Elect Director Sandra O. Moose M For For 6 Elect Director Joseph Neubauer M For For 7 Elect Director Donald T. Nicolaisen M For For 8 Elect Director Thomas H. O'Brien M For For 9 Elect Director Clarence Otis, Jr. M For For 10 Elect Director Hugh B. Price M For For 11 Elect Director Ivan G. Seidenberg M For For 12 Elect Director Walter V. Shipley M For For 13 Elect Director John W. Snow M For For 14 Elect Director John R. Stafford M For For 15 Elect Director Robert D. Storey M For For 16 Ratify Auditors M Against Against 17 Limit Executive Compensation S For Against 18 Eliminate or Restrict Severance Agreements (Change-in-Control) S For Against 19 Disclose Information on Compensation Consultant S For Against 20 Advisory Vote to Ratify Named Executive Officer's Compensation S Against Against 21 Adopt Policy on Overboarded Director S Against Against 22 Approve Terms of Existing Poison Pill S Against Against 23 Report on Charitable Contributions S Company Name Meeting Date CUSIP Ticker 3M CO 05/08/07 88579Y101 MMM Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Linda G. Alvarado M For For 1.2 Elect Director George W. Buckley M For For 1.3 Elect Director Vance D. Coffman M For For 1.4 Elect Director Michael L. Eskew M For For 1.5 Elect Director W. James Farrell M For For 1.6 Elect Director Herbert L. Henkel M For For 1.7 Elect Director Edward M. Liddy M For For 1.8 Elect Director Robert S. Morrison M For For 1.9 Elect Director Aulana L. Peters M For For 1.10 Elect Director Rozanne L. Ridgway M For For 2 Ratify Auditors M For For 3 Reduce Supermajority Vote Requirement M For For 4 Rescind Fair Price Provision M For For 5 Approve Executive Incentive Bonus Plan M For For 6 Approve Executive Incentive Bonus Plan M For Against 7 Pay For Superior Performance S Company Name Meeting Date CUSIP Ticker ConocoPhillips 05/09/07 20825C104 COP Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director James E. Copeland, Jr. M For For 2 Elect Director Kenneth M. Duberstein M For For 3 Elect Director Ruth R. Harkin M For For 4 Elect Director William R. Rhodes M For For 5 Elect Director J. Stapleton Roy M For For 6 Elect Director William E. Wade, Jr. M For For 7 Ratify Auditors M Against Against 8 Report on Political Contributions S Against Against 9 Report on Renewable Energy Sources S Against Against 10 Require Director Nominee Qualifications S For Against 11 Report on Environmental Damage from Drilling in the National Petroleum Reserve S Against Against 12 Report on Indigenous Peoples Rights Policies S Against Against 13 Report on Community Impact of Operations S Company Name Meeting Date CUSIP Ticker The Dow Chemical Company 05/10/07 260543103 DOW Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Arnold A. Allemang M For For 1.2 Elect Director Jacqueline K. Barton M For For 1.3 Elect Director James A. Bell M For For 1.4 Elect Director Jeff M. Fettig M For For 1.5 Elect Director Barbara H. Franklin M For For 1.6 Elect Director John B. Hess M For For 1.7 Elect Director Andrew N. Liveris M For For 1.8 Elect Director Geoffery E. Merszei M Withhold None 1.9 WITHDRAWN M For For 1.10 Elect Director James M. Ringler M For For 1.11 Elect Director Ruth G. Shaw M For For 1.12 Elect Director Paul G. Stern M For For 2 Ratify Auditors M For For 3 Reduce Supermajority Vote Requirement M Against Against 4 Report on Remediation Policies in Bhopal S Against Against 5 Report on Genetically Modified Organisms S For Against 6 Report on Environmental Remediation S Against Against 7 Evaluate Potential Links Between Company Products and Asthma S Company Name Meeting Date CUSIP Ticker The Allstate Corp. 05/15/07 020002101 ALL Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1 Elect Director F. Duane Ackerman M For For 2 Elect Director James G. Andress M For For 3 Elect Director Robert D. Beyer M For For 4 Elect Director W. James Farrell M For For 5 Elect Director Jack M. Greenberg M For For 6 Elect Director Ronald T. LeMay M For For 7 Elect Director Edward M. Liddy M For For 8 Elect Director J. Christopher Reyes M For For 9 Elect Director H. John Riley, Jr. M For For 10 Elect Director Joshua I. Smith M For For 11 Elect Director Judith A. Sprieser M For For 12 Elect Director Mary Alice Taylor M For For 13 Elect Director Thomas J. Wilson M For For 14 Ratify Auditors M For For 15 Reduce Supermajority Vote Requirement M Company Name Meeting Date CUSIP Ticker JPMorgan Chase & Co. 05/15/07 46625H100 JPM Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Crandall C. Bowles M For For 1.2 Elect Director Stephen B. Burke M For For 1.3 Elect Director James S. Crown M For For 1.4 Elect Director James Dimon M For For 1.5 Elect Director Ellen V. Futter M For For 1.6 Elect Director William H. Gray, III M For For 1.7 Elect Director Laban P. Jackson, Jr. M For For 1.8 Elect Director Robert I. Lipp M For For 1.9 Elect Director David C. Novak M For For 1.10 Elect Director Lee R. Raymond M For For 1.11 Elect Director William C. Weldon M For For 2 Ratify Auditors M Against Against 3 Put Repricing of Stock Options to Shareholder Vote S For Against 4 Performance-Based and/or Time-Based Equity Awards S For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation S Against Against 6 Separate Chairman and CEO Positions S For Against 7 Provide for Cumulative Voting S For Against 8 Require a Majority Vote for the Election of Directors S Against Against 9 Report on Political Contributions S Against Against 10 Report on Management Initiatives to Address Links to Slavery and Human Rights Abuse S Company Name Meeting Date CUSIP Ticker The Hartford Financial Services Group, Inc. 05/16/07 416515104 HIG Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Ramani Ayer M For For 1.2 Elect Director Ramon De Oliveira M For For 1.3 Elect Director Trevor Fetter M For For 1.4 Elect Director Edward J. Kelly, III M For For 1.5 Elect Director Paul G. Kirk, Jr. M For For 1.6 Elect Director Thomas M. Marra M For For 1.7 Elect Director Gail J. Mcgovern M For For 1.8 Elect Director Michael G. Morris M For For 1.9 Elect Director Robert W. Selander M For For 1.10 Elect Director Charles B. Strauss M For For 1.11 Elect Director H. Patrick Swygert M For For 1.12 Elect Director David K. Zwiener M For For 2 Ratify Auditors M Company Name Meeting Date CUSIP Ticker American International Group, Inc. 05/16/07 026874107 AIG Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Marshall A. Cohen M For For 1.2 Elect Director Martin S. Feldstein M For For 1.3 Elect Director Ellen V. Futter M For For 1.4 Elect Director Stephen L. Hammerman M For For 1.5 Elect Director Richard C. Holbrooke M For For 1.6 Elect Director Fred H. Langhammer M For For 1.7 Elect Director George L. Miles, Jr. M For For 1.8 Elect Director Morris W. Offit M For For 1.9 Elect Director James F. Orr, III M For For 1.10 Elect Director Virginia M. Rometty M For For 1.11 Elect Director Martin J. Sullivan M For For 1.12 Elect Director Michael H. Sutton M For For 1.13 Elect Director Edmund S.W. Tse M For For 1.14 Elect Director Robert B. Willumstad M For For 1.15 Elect Director Frank G. Zarb M For For 2 Ratify Auditors M For For 3 Approve Omnibus Stock Plan M For Against 4 Performance-Based and/or Time-Based Equity Awards S Company Name Meeting Date CUSIP Ticker Time Warner Inc 05/18/07 887317105 TWX Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director James L. Barksdale M For For 1.2 Elect Director Jeffrey L. Bewkes M For For 1.3 Elect Director Stephen F. Bollenbach M For For 1.4 Elect Director Frank J. Caufield M For For 1.5 Elect Director Robert C. Clark M For For 1.6 Elect Director Mathias Dopfner M For For 1.7 Elect Director Jessica P. Einhorn M For For 1.8 Elect Director Reuben Mark M For For 1.9 Elect Director Michael A. Miles M For For 1.10 Elect Director Kenneth J. Novack M For For 1.11 Elect Director Richard D. Parsons M For For 1.12 Elect Director Francis T. Vincent, Jr. M For For 1.13 Elect Director Deborah C. Wright M For For 2 Ratify Auditors M For For 3 Reduce Supermajority Vote Requirement M For Against 4 Advisory Vote to Ratify Named Executive Officers'Compensation S Against Against 5 Separate Chairman and CEO Positions S For Against 6 Company Specific- Adopt Simple Majority Vote S For Against 7 Amend Articles/Bylaws/Charter Call Special Meetings S Against Against 8 Company-Specific- Stockholder Ratification of Director Compensation, When a Stockholder Rights Plan Has Been Adopted S Company Name Meeting Date CUSIP Ticker Limited Brands 05/21/07 532716107 LTD Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Dennis S. Hersch M For For 1.2 Elect Director David T. Kollat M For For 1.3 Elect Director William R. Loomis, Jr. M For For 1.4 Elect Director Leslie H. Wexner M For For 2 Ratify Auditors M For For 3 Approve Executive Incentive Bonus Plan M For Against 4 Declassify the Board of Directors S Company Name Meeting Date CUSIP Ticker Exxon Mobil Corp. 05/30/07 30231G102 XOM Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Michael J. Boskin M For For 1.2 Elect Director William W. George M For For 1.3 Elect Director James R. Houghton M For For 1.4 Elect Director William R. Howell M For For 1.5 Elect Director Reatha Clark King M For For 1.6 Elect Director Philip E. Lippincott M For For 1.7 Elect Director Marilyn Carlson Nelson M For For 1.8 Elect Director Samuel J. Palmisano M For For 1.9 Elect Director Steven S Reinemund M For For 1.10 Elect Director Walter V. Shipley M For For 1.11 Elect Director J. Stephen Simon M For For 1.12 Elect Director Rex W. Tillerson M For For 2 Ratify Auditors M For Against 3 Restore or Provide for Cumulative Voting S For Against 4 Amend Articles/Bylaws/Charter Call Special Meetings S Against Against 5 Separate Chairman and CEO Positions S Against Against 6 Initiate Payment of Cash Dividend S For Against 7 Advisory Vote to Ratify Named Executive Officers' Compensation S Against Against 8 Company-Specific- Amend Article IX of the Corporation's by-laws S Against Against 9 Review Executive Compensation S Against Against 10 Limit Executive Compensation S For Against 11 Claw-back of Payments under Restatements S For Against 12 Report on Political Contributions S Against Against 13 Amend Equal Employment Opportunity Policy to Prohibit Discrimination Based on Sexual Orientation S Against Against 14 Report on Environmental Accountability S Against Against 15 Report on Emission Reduction Goals S Against Against 16 Report on Carbon Dioxide Emissions Information at Gas Stations S Against Against 17 Adopt Policy to Increase Renewable Energy Portfolio S Company Name Meeting Date CUSIP Ticker General Motors Corp. 06/05/07 370442105 GM Vote MRV Ballot Item Number Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Percy N. Barnevik M For For 1.2 Elect Director Erskine B. Bowles M For For 1.3 Elect Director John H. Bryan M For For 1.4 Elect Director Armando M. Codina M For For 1.5 Elect Director Erroll B. Davis, Jr. M For For 1.6 Elect Director George M.C. Fisher M For For 1.7 Elect Director Karen Katen M For For 1.8 Elect Director Kent Kresa M For For 1.9 Elect Director Ellen J. Kullman M For For 1.10 Elect Director Philip A. Laskawy M For For 1.11 Elect Director Kathryn V. Marinello M For For 1.12 Elect Director Eckhard Pfeiffer M For For 1.13 Elect Director G. Richard Wagoner, Jr. M For For 2 Ratify Auditors M For For 3 Approve Executive Incentive Bonus Plan M For For 4 Approve Omnibus Stock Plan M Against Against 5 Publish Political Contributions S Against Against 6 Limit on Directorships of Board Members S Against Against 7 Adopt Greenhouse Gas Emissions Goals S Against Against 8 Provide for Cumulative Voting S Against Against 9 Approve Terms of Existing Poison Pill S For Against 10 Amend Articles/Bylaws/Charter Call Special Meetings S For Against 11 Performance-Based and/or Time-Based Equity Awards S Against Against 12 Claw-back of Payments under Restatements S Against Against 13 Optimize the Size of Board S Against Against 14 Adopt Simple Majority Vote S SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, Treasurer (Principal Executive Officer) Date 8/16/2007 * Print the name and title of each signing officer under his or her signature.
